Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 19,  the preamble claims the “method” of Claim 11. Claim 11 is not a method.  It is unclear from which claim this claim is intended to depend.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 14 are rejected under 35 U.S.C. 102a2 as being anticipated by Phillips (US 4548586 A).
Regarding Claim 1, Phillips discloses a propulsion device for a marine vessel, the propulsion device comprising: a base (Element 20) configured to be coupled to the marine vessel; a shaft comprised of an upper segment (Element 25) and a lower segment (Element 26) each extending along a length axis, wherein the upper segment is coupled to the base; a propulsor (Element 22) coupled to the lower segment, wherein the propulsor is configured to propel the marine vessel in water; and a shock absorber comprising a resilient member (Element 27) that resiliently couples the upper segment and the lower segment together, wherein the resilient member dampens impact forces received at the lower segment and reduces transfer of the impact forces to the upper segment.

Regarding Claim 3, Phillips discloses the propulsion device according to claim 1, wherein the resilient member resists the length axes of the upper segment and the lower segment being non-parallel to each other and resists rotation of the lower segment relative to the upper segment. (See Fig. 1.)

Regarding Claim 4, Phillips discloses the propulsion device according to claim 1, wherein the resilient member comprises a helical spring having an upper end fixed relative to the upper segment and a lower end.  (See Fig. 1)

Regarding Claim 14, Phillips discloses the method for making a propulsion device for a marine vessel, the method comprising: configuring a base for coupling to the marine vessel; coupling a shaft to the base, the shaft comprising an upper segment and a lower segment each extending along a length axis, wherein the upper segment is coupled to the base; coupling a propulsor to the lower segment, wherein the propulsor is configured to propel the marine vessel in water; and coupling the upper segment to the lower segment via a resilient member of a shock absorber, wherein the resilient member dampens impact forces received at the lower segment and reduces transfer of the impact forces to the upper segment. (See Rejection of Claim 1.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2  is rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Henderson (US 5639272 A).
	Regarding Claim 2, Philips discloses the propulsion device according to claim 1 where the motor is electric (Claim 1), but does not explicitly disclose further comprising a wire that extends through the upper segment and the lower segment to provide power to the propulsor.
	Henderson discloses wherein the wire for the electric motor extend through the upper and lower segments.  (See Fig. 1)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to run the wire for the propulsor through the shaft of Phillips.  The motivation to modify Phillips is to provide a known means for providing the electric cable suggested by Philips that conceals the wire.

Allowable Subject Matter
Claim 20 is allowed.
Claims 5-13, 15-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shock absorbers for shafts of motors are disclosed by Edward (US 2957441 A), Edwards (US 4734068 A), Bernloehr (US 20090227158 A1) and Bienversie (US 5195914 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        29 Sept 2022